


110 HRES 1407 IH: Recognizing the importance of increasing

U.S. House of Representatives
2008-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1407
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2008
			Mr. Terry (for
			 himself and Mr. Inslee) submitted the
			 following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Recognizing the importance of increasing
		  renewable and alternative fuel use in reducing imports of foreign
		  oil.
	
	
		Whereas gasoline prices nationwide are at or near $4.00
			 per gallon;
		Whereas it is important for the Nation’s energy security
			 to reduce imports of foreign oil and biofuels are part of the means of
			 achieving this;
		Whereas millions of Americans want to do their part to
			 improve the environment with their next car purchase and U.S. automakers have
			 pledged to make 50 percent of the new car production flexible fuel
			 vehicles;
		Whereas there are 7 million flexible fuel vehicles on the
			 road today but many Americans do not know they own one;
		Whereas the Nation needs to ensure that all Americans are
			 aware of the availability of these vehicles;
		Whereas increased biofuels production can reduce the price
			 of fuel for consumers;
		Whereas flexible fuel vehicles can produce fewer
			 greenhouse gases than conventional vehicles when using biofuels;
		Whereas the Flexible Fuel Vehicle Club, a non-profit
			 consumer group, was established on July 31, 2008, to promote awareness of the
			 role that biofuels can play in reducing imports of foreign oil and greenhouse
			 gas emissions; and
		Whereas the Flexible Fuel Vehicle Club will serve as a
			 community of flex-fuel vehicle owners that will serve to educate Americans on
			 the benefits of these vehicles and the benefits of biofuels: Now, therefore, be
			 it
		
	
		That the House of Representatives
			 recognizes the importance of increasing renewable and alternative fuel use in
			 reducing imports of foreign oil.
		
